EXHIBIT A
VIRGINIA STATE BAR

CERTIFICATE OF GOOD STANDING

“rn

Kp he

THIS IS TO CERTIFY THAT ROBERT, py REE ER MATL SON 1S AN ACTIVE MEMBER OF THE VIRGINIA

of stig ON
i ibe Pe \\p \

STATE BAR IN GOOD STANDING. MR. MALT ol ASL] CENSBD I |O PRACTICE LAW IN VIRGINIA ON APRIL

Hpi |
Ae yo
itt ey ji |
ARSE [MINAITION GIVEN BY THE BOARD OF BAR

“i “a 4 j
aR oe wf,
ie

23, 1999, AFTER SUCCESSFULLY vacea\
EXAMINERS.

Issued January 11, 2021

KAREN A.GOULD |
EXECUTIVE DIRECTOR AND
CHIEF OPERA TING OFFICER

Me ah
‘i

.%
feop ees

 
